Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 (claims 1-23) in the reply filed on 2/3/2021 is acknowledged.
Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/21.

Specification
The attempt to incorporate subject matter into this application by references to R.J. Quann andS.B. Jaffe, 31 IND. &ENG’G CHEM. RES. 2483 (1992) in paragraphs [0060] and [0083] and A.F.M. Barton, CRC Handbook of Solubility Parameters and other cohesion parameters (2nd. Ed.)(1991) in paragraph [0081] is ineffective because the root words “incorporate” and/or “reference” have been omitted.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.		Any correction inserting material by amendment that was previously incorporated by 

Claim Objections
Claim 1 is objected to because of the following informalities:  
“or” on line 15 should be corrected to “and”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is indefinite for failing to particularly point out what is nature or composition of hydrocarbon stream as claim 1 is directed to fractionating "a hydrocarbon stream" into boiling point fractions. A "hydrocarbon stream" can comprise any hydrocarbon, included just a type of hydrocarbon, such a methane stream.  In that case, the presence of membranes would be useless and the technical effect claimed by the invention would not be achieved. Furthermore, no technical feature, such as the operating conditions or type of membranes is disclosed.
Furthermore, Claims 1 and 16-20 attempt to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary, such as the type of membranes, operating conditions, feedstock, etc., for achieving the claimed results.		Claim 2 is indefinite for failing to particularly point out what function is “function (radius, 
Claim 3 is indefinite for failing to particularly point out what function is “function (MW)”.  Since there would be myriads of functions incorporating MW, it is not clear which function is used. 
The terms "topped crude", "FCC main fractionator feed", "coker fractionator feed", "hydrocracker fractionator feed" and "visbreaker fractionator feed" used in claim 21 attempt to define the feedstock in terms of the process from which it is obtained. However, the process from which a feedstock is obtained does not confer any technical feature to the feedstock itself. This objection would not have been raised if the feedstocks were defined in terms of their technical features, such as the boiling ranges.
Following limitations in the following claims lack positive antecedent basis:
-Claim 3 recites the limitation "MWCO" in line 6.  
-Each of Claims 5, 7, 9, 10-11 and 13 recites the limitation "MWCO" in line 1.  
Applicants are suggested to define “MWCO” in claim 1 and 3 as “molecular weight cutoff” before using the acronym, MWCO.
-Claim 16 recites the limitation "the whole crude feed" in line 2.  
-Claim 17 recites the limitation "the whole crude feed" in bridging lines 2-3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,256,297 (hereinafter referred to as “Feimer”) in view of US Patent No. 7,837,879 B2 (hereinafter referred to as “Leta ‘879”).						
Feimer discloses a process for treating a heavy hydrocarbon feed through multiple ultrafiltration stages with ultrafiltration membrane operating in series under ultrafiltration conditions wherein the permeate from each upstream separation stage in series is used as the feed to the next subsequent downstream separation stage so as to produce a subsequent permeate and a subsequent retentate (see col. 1, lines 7-35; col. 2, lines 31-41; col. 3, line 57 – col. 4, line 3, 23-28).
Claim 1 differs from the process of Feimer in reciting selecting four stage membranes to obtain four separate permeate having heaviest molecules in different boiling ranges.
Leta ‘879 teaches a process of separating heavy oil feed stream by ultrafiltration membrane to permeate and retentate fractions with different Microcarbon Residue (MCR) level; hence, different boiling point fractions (see col. 3, line 45 – col. 4, line12; col. 4, lines 19-35; col. 6, line 39 – col. 7, line 7) wherein ultrafiltration process are carried out using variety of membrane materials including molecular weight cutoff (MWCO) polymer membrane systems (see col. 4, lines 59-62).
It would have been obvious to a person of ordinary skill in the art to select four stage membrane to separate four streams to obtain desired permeate with heaviest molecules in different boiling ranges of keroscene, diesel, gas oil and naphtha.
Regarding claims 5, 7 and 10-11, Leta ‘879 discloses that MWCO of membrane has porosities of from about 2 to 500 kiloDaltons (see col. 5, lines31-36).  				In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05. I.
Regarding claim 6, Feimer teaches a ultrafiltration membrane having a pore size in the range of 5 to 1000 A (0.5 to 100 nm)(see col. 3, lines 28-30).  Nanofiltration membrane has pore size of 1 to 10 nm.  In this case, membrane of Feimer having pore size less than or equal to 10 nm is nanofiltration membrane.  Hence, Feimer implicitly teaches nanofiltration modality.  Leta ‘879 also teaches the membrane having average pore size of about 0.001 to about 2 microns (1 to 2000 nm).  In this case, membrane of Leta ‘879 having pore size less than or equal to 10 nm is nanofiltration membrane.  Hence, Leta ‘879 also implicitly teaches nanofiltration modality.  
Regarding claims 8 and 12, Feimer teaches that membranes separates via ultrafiltration modality (see col. 1, lines 7-29).
Regarding claim 9, Leta ‘879  discloses membrane having MWCO from about 2-500 kDaltons and a pore size of about 0.004 to about 0.1 microns (4 to 100 nm)(see col. 5, lines 31-40).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05. I.
Regarding claims 13-14, Feimer teaches a ultrafiltration membrane having a pore size in the range of 5 to 1000 A (0.5 to 100 nm)(see col. 3, lines 28-30) which includes a pore size less than 1 nm.  Hence, a revers osmosis modality is implicitly taught.
Regarding claim 15, Leta ‘879  teaches poly(tetrafluoroethylene) membrane (see col. 5, lines 3-6, 23-31).
Regarding claims 16 and 19, Leta ‘879  teaches a permeate yield of about 50% (see Examples 1-4; TABLE 1).

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Leta ‘879  teaches whole or topped crudes (see col. 4, lines 19-25).
Regarding claim 22, Feimer teaches a membrane cascade (multiple stages) comprising more than one membrane (see col. 1, lines 7-35).
Regarding claim 23, Leta ‘879  teaches separation conditions comprises a temperature of 259.7 to 290.4 degree Celsius, transmembrane pressure of 2760 kPa (400 psi) and permeate yield of about 50 wt% (see Examples 1-4).  Although Leta ‘879 does not disclose feed pressure and permeate pressure, optimizing transmembrane pressure involves adjusting feed pressure and permeate pressure.  Hence, it would have been obvious to a person of ordinary skill in the art to optimize feed pressure and permeate pressure to arrive at optimal transmembrane pressure to achieve desired permeate yield.

 Claims 1 and 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,256,297 (hereinafter referred to as “Feimer”) in view of US Patent No. 8,864,996 B2 (hereinafter referred to as “Leta ‘996”).						
(see col. 1, lines 7-35; col. 2, lines 31-41; col. 3, line 57 – col. 4, line 3, 23-28).
Claim 1 differs from the process of Feimer in reciting selecting four stage membranes to obtain four separate permeate having heaviest molecules in different boiling ranges.
Leta ‘996 teaches a process of separating heavy hydrocarbon feed stream by membrane to permeate and retentate fractions with different Conradson Carbon Rsidue (CCR); hence, different boiling point fractions (see col. 1, lines 11-24; col. 2, lines 40-59) 3, line 45 – col. 4, line12; col. 4, lines 19-35; col. 6, line 39 – col. 7, line 7) wherein membrane has porosity from about 0.001 to about 2 microns (1 to 2,000 nm) (see col. 2, line 66 – col. 3, line 5) wherein such pore size has equivalent MWCO of from about 2 to 500 kDaltons (see Leta ‘879: col. 5, lines 31-40).   
It would have been obvious to a person of ordinary skill in the art to select four stage membrane to separate four streams to obtain desired permeate with heaviest molecules in different boiling ranges of keroscene, diesel, gas oil and naphtha.
Regarding claims 5, 7 and 9-11, Leta ‘996 discloses porosity from about 0.001 to about 2 microns (1 to 2,000 nm) (see col. 2, line 66 – col. 3, line 5) which is equivalent to  MWCO of membrane having porosities of from about 2 to 500 kiloDaltons (see Leta ‘879: col. 5, lines 31-36).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05. I.

Regarding claims 8 and 12, Feimer teaches that membranes separates via ultrafiltration modality (see col. 1, lines 7-29).
Regarding claims 13-14, Feimer teaches a ultrafiltration membrane having a pore size in the range of 5 to 1000 A (0.5 to 100 nm)(see col. 3, lines 28-30) which includes a pore size less than 1 nm.  Hence, a reverse osmosis modality is implicitly taught.
Regarding claim 15, Leta ‘996 teaches poly(tetrafluoroethylene) membrane (see col. 4, lines 43-46; Example 2).
Regarding claims 16-20, Leta ‘996 teaches a permeate yield of from 19% about 62.9% (see TABLES 2-3).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05. I.
Regarding claim 21, Leta ‘996 teaches whole or topped crudes (see col. 3, lines 55-57).
Regarding claim 22, Feimer teaches a membrane cascade (multiple stages) comprising more than one membrane (see col. 1, lines 7-35).
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,256,297 (hereinafter referred to as “Feimer”) in view of US Patent No. 7,837,879 B2 (hereinafter referred to as “Leta ‘879”) or US Patent No. 8,864,996 B2 (hereinafter referred to as “Leta ‘996”) as applied to claim 1 above and further in view of Burtna et al., Eastern-European Journal of Enterprise Technologies 4/6 (82) 2016 (hereinafter referred to as”Burtna”).	
Feimer in view of Leta ‘879 or Leta ‘996 teaches a process for fractionating a hydrocarbon stream into boiling point fractions as disclosed above.
Claims 13-14 differ from the teaching references in reciting that the fourth stage membrane has a MWCO of less than 200 Daltons, a pore size less than 1 nm, or a combination thereof that separates via a reverse osmosis or pervaporation modality.
Burtna discloses extracting a kerosene fraction from crude oil with the help of membrane pervaporation (see page 9, column 1, lines 12-18).  Burtna also discloses separating crude oil into fractional components with membranes (see page 11, column 1, lines 20-24; page 9, column 2, lines 1-7).  
It is well-known in the art that reverse osmosis membrane and pervaporation membrane has pore size less than 1 nm.
.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,114,678 teaches STAR7 analysis described in the paragraph [0084] in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
2/25/21